Title: To Thomas Jefferson from Van Staphorst & Hubbard, 28 August 1798
From: Van Staphorst & Hubbard
To: Jefferson, Thomas


          
            Sir!
            Amsterdam 28 August 1798
          
          We have before us your very esteemed favors of 30 April and 1 May.
          You have greatly obliged us by your explanation of the paragraph in a former letter, concerning Land Speculators. We are entirely of your opinion on that Subject. With Mr. Greenleaf We never had any the least dealings.
          We close your account Current with us, by the Bond You have forwarded for ƒ2800.— payable the 25 December 1802 to our order.
          Owing to the failure of our late Correspondents Messs: Harrison & Sterett of Philadelphia, We beg of you to pay as they fall due the Interest and Reimbursments of the aforegoing and of your two preceeding Bonds in our favor, for $1000 each, unto Messs: Danl. Ludlow & Co. of New York; whose receipts for same, We do hereby promise and engage ourselves to hold of equal validity, as if they had been Signed by ourselves.
          
          Your Letter to the Baron von Geissmar was forwarded and inclosed you have his reply to it.
          General Kosciuszko negotiated in Paris, by the assistance of our Jacob van Staphorst the Bills of which you inclosed us the Thirds.
          
            
              ƒ6315.16.— on Kunckel Ruys & Co.
              }
              which were duly honored.
            
            
               3157.18.    " I. F. & I. Dutilh
            
          
          Whenever We shall receive any remittance for the Dividends on his effects in the Bank of Pennsylvania, you may depend upon our holding their amount at his immediate disposal, as well as of our readiness to render him the useful or agreeable Services in our Power; of which We a few days ago had the opportunity to furnish him a proof.
          We are with greatest esteem Sir! Your mo. ob: hb: Servants
          
            N & J. Van Staphorst & Hubbard
          
        